Citation Nr: 1606726	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from July 1978 to July 1981 and from September 1983 to September 1987 and active duty for special work (ADSW) service from October 2001 to May 2002.  He also had other service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for Post-9/11 GI bill benefits.

All of the available evidence pertaining to the Veteran's claim is presently contained in his paper VA education folder so while there is an electronic file associated with the Veteran's claim, and his electronic Veteran Benefits Management System (VBMS) file does not contain any documents relative to the issue currently being adjudicated.



FINDING OF FACT

The Veteran's period of ADSW from October 2001 to May 2002, while not authorized by the President or the Secretary of Defense, did appear to be in response to a national emergency declared by the President and supported by Federal funds.


CONCLUSION OF LAW

The eligibility requirements for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) have been met.  38 U.S.C.A. §§ 101(22)(C), 3301, 3311 (West 2014); 38 C.F.R. §§ 3.6 (c)(3), 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An individual is eligible for educational assistance under the provisions of the Post-9/11 GI Bill if, among other things, commencing on or after September 11, 2001, he or she serves an aggregate of at least 90 days on active duty in the Armed Forces (excluding entry level and skill training), and continues on active duty.  38 U.S.C.A. § 3311(b)(8) (West 2014); 38 C.F.R. § 21.9520(a)(1) (2015).

The Veteran contends that he is entitled to educational assistance benefits under the Post 9/11 GI Bill (Chapter 33) as a result of a period of ADSW in Operation Show Me Eagle.  He maintains that he was ordered to ADSW under 32 U.S.C.A. § 502(f) in response to a national emergency (airport security following 9/11) and that the Operation Show Me Eagle was in conjunction with Operation Noble Eagle which was pursuant to Executive Order 13223 and authorized a partial mobilization of the reserves for homeland defense and civil support missions in response to the terrorist attacks on September 11, 2001.  The Veteran further contends that as Operation Show Me Eagle was supported by Federal funds, there is reason to believe that it was authorized in some way by the Federal government.

Orders from the Office of the Adjutant General of Missouri, dated in October 2001, reflect that the Veteran was ordered to ADSW beginning in October 2001.  The orders list their purpose as "airport security," and cite Title 32, United States Code, Section 502(f), as the controlling authority.  In addition, the record contains a DD Form 214 (Certificate of Release or Discharge from Active Duty) reflecting a period of 5 months and 28 days of ADSW service from October 2001 to May 2002.

Under regulations issued in March 2009, implementing the original provisions of the Post-9/11 GI Bill, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2015); see also 38 U.S.C.A. § 101(22)(C) (2015) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (2015) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").  However, in January 2011, pursuant to Pub. L. No. 111-377 (the Post-9/11 Veterans Educational Assistance Improvements Act of 2010), § 101, the definition of "active duty" was expressly expanded for purposes of Post-9/11 GI Bill eligibility to include certain full-time service in the National Guard, as follows: (1) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard, and (2) in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C) (West 2015).    

The RO requested that the DoD specify the type of service that the Veteran was considered to be serving under for Operation Show Me Eagle.  The service department determined, as noted in an April 2014 email that the Veteran's service from October 2001 to May 2002 did not qualify as it was ADSW which meant that it was non-qualifying under 502(f) of Title 32.  

Upon review, the Board finds that the basis of the service department's response is unclear.  As noted above, the amended statute specifically includes in the definition of "active duty" for purposes of the Post-9/11 GI Bill "full-time service in the National Guard under section 502(f) of title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds." 38 U.S.C.A. § 3301(C)(ii) (2014).  It is unclear from the service department's response why the Veteran's period of ADSW service from October 2001 to May 2002 does not meet the amended definition given that while the full time service was not authorized by the President or Secretary of Defense, it does appear to have been done "for the purpose of responding to a national emergency declared by the President and supported by Federal funds."  38 U.S.C.A. § 3301(C)(ii).

As a general matter, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. § 3.203 (2014); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  However, in this case, the service department's findings appear to conflict, at least facially, with the evidence of record reflecting that the Veteran was ordered to duty under 32 U.S.C.A. § 502(f) in support of airport security following 9/11, a response to a national emergency declared by the President.  Additionally, it is noted the Veteran's pay and benefits for this operation were supplied by the Federal government.

Despite the RO's and service department's interpretations, the Board looks directly at the language of the relevant statute, see supra, in resolving this issue.  On review, the Board finds that the language of the statute is intended to include as "active duty" any service done for the purpose of "responding to a national emergency declared by the President and supported by Federal funds."  See 38 U.S.C.A. § 3301(C)(ii).  In this regard, the Board notes that it is unreasonable to think that any operation being funded by Federal funds did not have Federal approval of some sort, and the task was clearly one in service of a national emergency.  Given the ambiguity of the response from the service department and the interpretation of the intent of the statute, the Board turns to the guidance of the United States Supreme Court that, in the face of regulatory ambiguity, the rule that "interpretative doubt is to be resolved in the veteran's favor."  Brown v. Gardner, 513 U.S. 115, 118   (1994); see also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).  As the Board's interpretation of the statute allows for a more favorable outcome for the Veteran than does the AOJ's interpretation, the Board has determined that the Veteran is entitled to educational assistance under Chapter 33, Title 38, United States Code (the Post 9/11 GI Bill).  


ORDER

Entitlement to educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill) is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


